Citation Nr: 1010474	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDING OF FACT

Hypertension was not incurred in or aggravated by active 
service or by a service-connected disability.


CONCLUSION OF LAW

The criteria to establish service connection for 
hypertension, to include as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

In May 2006, prior to the rating decision that denied the 
Veteran's claim, the RO sent a letter to the Veteran which 
advised him of the VCAA, including the types of evidence 
and/or information necessary to substantiate his claim and 
the relative duties upon himself and VA in developing his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This letter also advised him of the bases for assigning 
ratings and effective dates if service connection is granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran's service treatment 
records, private medical records, and VA medical records have 
been obtained.  The Veteran has been provided VA medical 
examinations and VA medical opinions have been obtained.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  He submitted a May 2008 VA psychologist's opinion 
in support of his claim.  There is no indication that there 
is any additional relevant evidence to be obtained by either 
VA or the Veteran.  The Board therefore determines that VA 
has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

On his May 2008 substantive appeal the Veteran asserted that 
he is entitled to service connection for hypertension.  He 
stated that his hypertension was due to his service-connected 
diabetes.  In the alternative he claimed that his 
hypertension was due to his service-connected posttraumatic 
stress disorder (PTSD).  He also claimed that his 
hypertension was caused by his exposure to Agent Orange.  
Having carefully considered the Veteran's assertions in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448.  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

In this case the service treatment records reveal that the 
Veteran did not have hypertension during service.  The post 
service medical records show that the Veteran did not 
experience hypertension during the year following service, or 
for many years thereafter.  Consequently, the Veteran is not 
entitled to presumptive service connection for hypertension 
based on hypertension being one of the chronic disabilities 
listed in 38 C.F.R. § 3.309(a).

With regards to the Veteran's assertions that he developed 
hypertension as secondary to service-connected disability or 
to exposure to Agent Orange, as a lay person he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In this case there is a June 2006 VA examination report in 
which the examiner opined that the Veteran's hypertension was 
not caused by diabetes.  The Veteran was afforded another VA 
medical examination in March 2008 and this VA examiner noted 
that the Veteran's hypertension long preceded diabetes and 
opined that the Veteran's hypertension was unrelated to 
diabetes.  Because there are two medical opinions indicating 
that the Veteran's hypertension is unrelated to diabetes 
mellitus, and no medical evidence to the contrary, the 
Veteran is not entitled to service connection for 
hypertension as secondary to diabetes mellitus.  38 C.F.R. 
§ 3.310.

The Veteran submitted a May 2008 letter from a VA clinical 
psychologist in support of his claim that his hypertension is 
secondary to service-connected PTSD.  The psychologist stated 
that he was sure that there are medical records that would 
show that the Veteran's hypertension extends back to those 
early days after discharge from the Marine Corps, and thus 
obviously service-connected.  The Board does not give the May 
2008 psychologist statement any weight.  Contrary to the 
psychologist's statement, the medical records do not show 
that the Veteran developed hypertension until many years 
after discharge from service.  Furthermore, the psychologist 
stated that he had never measured the Veteran's blood 
pressure and that he was not qualified to attest to the 
etiology of the Veteran's medical condition.  Consequently, 
the Board finds that the May 2008 VA psychologist statement 
has no probative value and provides no support for the 
Veteran's assertion that his hypertension is secondary to 
PTSD.  In this case the Board has reviewed the medical 
reports related to PTSD and to hypertension, including the 
June 2006 and March 2008 VA medical examinations, and notes 
that none of the medical evidence has indicated any 
relationship between the Veteran's service-connected PTSD and 
his hypertension.  The Board finds that this shows that the 
preponderance of the evidence indicates that there is no 
relationship between PTSD and hypertension.  Accordingly, the 
Veteran is not entitled to service connection for 
hypertension as secondary to PTSD.  38 C.F.R. § 3.310.

With regards to the Veteran's claim that his hypertension is 
related to his exposure to Agent Orange, the Board notes that 
hypertension is not one of the diseases for which presumptive 
service connection is available under 38 C.F.R. § 3.309(e) 
for those Veteran's who have been exposed to herbicides.  
Furthermore, none of the medical evidence indicates that 
there is any relationship between the Veteran's hypertension 
and exposure to Agent Orange.  Accordingly, service 
connection for hypertension is not warranted based on 
exposure to Agent Orange. 

As shown above the preponderance of the evidence is against 
the Veteran's claim for service connection for hypertension 
on either a direct basis, or as secondary to a service-
connected disability, and his claim must be denied.  


ORDER

Service connection for hypertension is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


